Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0120020 A1 (LEE).
With respect to claim 1, LEE shows a refrigerator comprising: a cabinet housing a refrigerator compartment and having a front opening; and a door (40, 50, Fig.1) providing access to the refrigerator compartment, the door moveable between a closed position wherein the opening is closed and an open position wherein the refrigerator compartment is accessible, the door including: a first section (40) having an opening (Fig.2) for receiving items, a first lateral edge and a second lateral edge, the first lateral edge being hingeably affixed to the cabinet; a second section (50) having a first lateral edge hingeably affixed to the first lateral edge of the first section (Fig.2) and pivotal relative to the first section between a closed position (Fig.1) wherein the opening in the first section is closed and an open position (Fig.2) wherein the opening in the first section is accessible, the second section including an elongated recess (240, Fig.30) formed in an opposite second lateral edge; and a locking mechanism (230, Fig.30) for selectively securing the second section (50) to the first section (40) when the second section is in the closed position, the locking mechanism including: a handle (230, Fig.31) disposed within the elongated recess (240, Fig.31) of the second section, and a latch hook (211b, Fig.31) engageable with the handle for selectively locking the second section in the closed position relative to the first section (Fig.31).  
With respect to claim 2, alternatively latch hook is 239, wherein the handle (at 233) is slideable within the elongated recess (Fig.31, Fig.32) and is configured to move the latch hook (239) from a locked position (Fig.31) to an unlocked position (Fig.32). 
With respect to claim 4,  further comprising a biasing element (spring S, Fig.32) for biasing the latch hook (239) into a locked position.  
With respect to claim 5, wherein the biasing element (S) is a compression spring (section 0211).
With respect to claim 9, further comprising an indicator (223) on a front surface of the second section (50) that is positioned proximate the handle (Fig.31).
3.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,267,727 B2 (Lim)
With respect to claim 1, Lim shows a refrigerator comprising: a cabinet (10) housing a refrigerator compartment and having a front opening; and a door (40, 30, Fig.1) providing access to the refrigerator compartment, the door moveable between a closed position wherein the opening is closed and an open position wherein the refrigerator compartment is accessible, the door including: a first section (40) having an opening for receiving items, a first lateral edge and a second lateral edge, the first lateral edge being hingeably affixed to the cabinet; a second section (30) having a first lateral edge hingeably affixed to the first lateral edge of the first section and pivotal relative to the first section between a closed position wherein the opening in the first section is closed and an open position wherein the opening in the first section is accessible, the second section (30) including an elongated recess (32, Fig.1 and elongated opening that accommodates 140 and 150, Fig.5) formed in an opposite second lateral edge (Fig.1); and a locking mechanism (170, 160, 150, 140, 180, 110, 120, Fig.4) for selectively securing the second section (30) to the first section (40) when the second section is in the closed position, the locking mechanism including: a handle (110, 160, Fig.9) disposed within the elongated recess of the second section, and a latch hook (170) engageable with the handle for selectively locking the second section (30) in the closed position relative to the first section (40, via 184H).  
With respect to claim 2, wherein the handle (110, 160) is slideable within the elongated recess (Fig.9, Fig.10, Fig.11) and is configured to move the latch hook  (170) from a locked position (Fig.9) to an unlocked position (Fig.10, Fig.11).  
With respect to claim 3, wherein the handle (110, 160) is slideable in a direction (inward) perpendicular to a longitudinal axis of the elongated recess (Fig.9, Fig.10).  
With respect to claim 4,  further comprising a biasing element (130) for biasing the latch hook (170) into a locked position (Col.7 lines 28-33).  
With respect to claim 5, wherein the biasing element (130) is a torsional spring (Col.7 lines 28-33).  
With respect to claim 6, wherein the handle includes a protrusion (at 161, Fig.4) that engages the latch hook (170) for moving the latch hook from a locked position (Fig.9) to an unlocked position (Fig.11) when the handle slides in a first direction (inward, Fig.10) within the elongated recess.  
With respect to claim 7, alternatively the handle is (110, 120), the protrusion is (135, Fig.4), the latch hook is (160, 170), wherein the protrusion (135) engages an opening (163, Fig.4) formed in the latch hook (160 and 170).  
With respect to claim 8, alternatively the handle is (110 and 120, Fig.5) , the protrusion is (120), latch hook is (160 and 170), wherein the protrusion engages a ramped portion on an edge of the latch hook (the protrusion 120 engages the inclined surface on the back of 160, Fig.5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637